DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner respectfully withdraws Claim 20 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 23, 2021.  Applicant's election with traverse of Group II in the reply filed on July 23,2021is acknowledged. 
The traversal is on the ground(s) that examination would not be burdensome. This is not found persuasive because the inventions can be used in material different process and requires a different field of search. For example the methods of Claim 20 can be employed to an entirely different apparatus. Such as introducing a flexible camera into a drainage system for inspection and blockage removal. Where a flexible imaging device is introduced to a disposable sheath (1), the imaging device and the sheath are introduced into a passage (2) , navigated to a desired location (3), an instrument is navigated to the distal end (claspers for block removal) (4), target location illuminated (5), the sheath and imaging device removed (6). 
 In addition to the details described regarding Claim 20, further consideration was given to the arguments regarding claim 16. The examiner offers additional classification specifics to further substantiate a search burden to the examiner. Finding that still, one species would not likely be applicable to another. Claim 16 can be used in a material different method such as  Feeding-tubes for therapeutic purposes. Further, subclasses A61J 15/0015; Gastrostomy feeding-tubes insertion tools or methods A61J 15/0023 and inserted by using a sheath.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second passage” of Claim 6; the “processing system” of Claim 6; the “second passage” of Claim 7; and  the “access sheath slit“ of Claim 19; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph [0045] recites, “elongated jacket” as element number “240”, the examiner believes this is a typographical error, and the applicant may have intended the “elongated jacket” to be referred to as “140”, to maintain the continuity of this embodiment. 
Paragraph [0046] recites, “clasp 155” and lumen 155” within the same embodiment. The examiner believes this is a typographical error and the applicant may have intended that “lumen 150” to maintain the continuity of this embodiment. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims, 1-5, 8, 9 and 13 are rejected under U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”).

Regarding Claim 1, Stefanchik discloses, A mini-scope assembly (guide system 20 , Fig. 1) comprising: an elongated body (endoscope 100)  having a first length  (Fig.12A  [0039]-endoscope 100 having an uninterrupted length which is substantially the same as the insertion length); the elongated body (endoscope 100) comprising at least one passage (integral channel 93) extending along the first length  (Fig. 6 [0055]- integral channel (93) of endoscope (100)); a flexible distal tip portion (distal tip portion of endoscope 100) coupled to the elongated body (Fig. 7 [0065]- endoscope (100) having the ability to retroflex, bend back to look upon itself, at its distal portion);an elongated jacket (sheath (27)) extending coaxially around an outer surface of the first length of the elongated body (endoscope (100)) and comprising a longitudinal track (rail (30)) extending from a distal end to a proximal end of the elongated body ( Fig. 1  [0064]- A sheath (27) surrounds endoscope (100) and rail (30). Rail (30) can be joined to an inner surface of sheath (27). Such an embodiment allows passage of mating member (40) and accessory (50) within sheath (27), providing for a traumatic passage along the tissue surface.); the longitudinal track (rail 30) defining a lumen (rail cavity 33) having a restricted opening on an (shown in Fig. 2B and Fig.5C [0061]- the body of rail (30), can define a rail cavity (33) in which the mating member (40) can slide); a clip (mating member (40) and accessory (50) shown in Fig. 1 [0035])  comprising; a head portion (contour (140) )sized and shaped to be received in the lumen (rail cavity 33) and slidably engage the longitudinal track (Fig. 1 [0035][0036]- first contour (140) of mating member (40) can have a substantially matching shape to a second contour (132) of rail (30), so that mating member (40) slides along rail (30)); 
a tab portion (mating member 40) comprising a clasp (second contour 132) and attaching to the head portion (contour 140) by a narrowed neck portion (a narrow neck portion shown in Fig.1[0036]); wherein the narrowed neck portion is sized to extend through the restricted opening. (neck portion (40) extends within restricted opening (132) of the rail (30)).
Regarding Claim 2, Stefanchik discloses the mini-scope assembly of claim 1, wherein the elongated jacket is detachable from the elongated body. (Fig. 2A-C [0044]).
Regarding Claim 3, Stefanchik discloses the mini-scope assembly of claim 1, wherein the elongated jacket comprises a polymer. (Fig. 2B and 2C [0041]).
Regarding Claim 4, Stefanchik discloses the mini-scope assembly of claim 1, wherein the clip comprises a polymer. (Fig. 2C [0042]).
Regarding Claim 5, Stefanchik discloses the mini-scope assembly of claim 1, wherein the clasp comprises a through lumen. (Fig.4A and 4B [0042][0043]- accessory (50) is in the form of a flexible guide tube-such as by advancing a medical instrument through accessory (50))
Regarding Claim 8, Stefanchik discloses the mini-scope assembly of claim 1, wherein the flexible distal tip portion is deflectable in a plurality of directions. (Fig. 7 [0065]-Commercially available flexible endoscopes (100) have the ability to retroflex (bend back to look upon itself) at its distal end).
Regarding Claim 9, Stefanchik discloses the mini-scope assembly of claim 1, wherein the longitudinal track comprises a proximal opening at a proximal end region and a distal opening at a distal end region, wherein the proximal and distal openings provide ingress and egress for the head portion to the lumen. (Fig. 4A and 4B [0058][0059]- a slot (36) formed in handle (60) for receiving the proximal end of rail (30); mating member (40) slides in rail (30), such as by locating the interface below an outer surface (144) of rail (30)); wherein the proximal and distal openings provide ingress and egress for the head portion to the lumen (Fig. 2B- the proximal and distal openings provide ingress and egress for the head portion (140) to the lumen). 
Regarding Claim 13, Stefanchik discloses the mini-scope assembly of claim 1, wherein an outer surface of at least one of the flexible distal tip portion or an outer surface of the elongated body is tapered. (Fig. 13)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Publication No. US2008/0147018A1 to Squilla et al. (hereinafter Squilla).

Regarding Claim 6, Stefanchik discloses the mini-scope assembly of claim 1 however, Stefanchik does not expressly teach; further comprising: a processing system; an imaging device comprising an imaging sensor disposed at the flexible distal tip portion and a signal transmission connection extending through the at least one passage and electrically connecting the imaging sensor to the processing system; and a light source disposed at the flexible distal tip portion, wherein the light source is electrically connected to the processing system through the at least one passage.
However, in analogous art, Squilla teaches a processing system, an imaging device, an imaging sensor disposed at the flexible distal tip a signal transmission connection (Fig. 4a-b and 7 [0032] [0033] [0053] - A control logic processor (processing device) is contained within the external system (720) is in communication with sensor module (700), the distal end of the cannula with use of multiple camera channels (120). A camera (imaging device) is installed within the wall of the cannula (100). Two cameras channels are shown to allow for the camera connection. The number and type of image capture sensors (140) are determined by the optical geometry required by the viewing system. (A light source disposed in the distal tip portion shown in  Fig. 7,  Fig. 4a and 4b [0044]- the light channels (400)  allow for a single input to provide illumination to multiple light outputs in the embodiment where the light source is external to the cannula (100)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Stefanchik to include the processing system, imaging device, imaging sensor and light source of Squilla, providing the 
Regarding Claim 7, Stefanchik discloses the mini-scope assembly of claim 1 however, Stefanchik does not expressly teach; the at least one passage comprises a first passage extending along the first length, the signal transmission connection positioned within the first passage, and a second passage extending along the first length, the light source being connected to the processing system through the second passage.
However, in analogous art, Squilla teaches the at least one passage comprises a first passage extending along the first length the signal transmission connection positioned within the first passage (Fig. 4a-b [0032][0044]- The camera connection conduit (410).); a second passage extending along the first length (Fig. 4a-b [0066]- The light channels (400); the light source being connected to the processing system through the second passage. (Fig. 7 and Fig.4a-b [0066] - Processing system (750) the light channels (400) to allow for a single input to provide illumination to multiple light outputs). 
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Publication No. US2005/0272975A1 to McWeeney et al. (hereinafter McWeeney).    

Regarding Claim 10, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach; further comprising: a deflection band coupled to the flexible distal tip portion; and a first pull wire coupled to the deflection band, the first pull 
However, in analogous art McWeeney teaches, The mini-scope assembly of claim 1, further comprising: a deflection band coupled to the flexible distal tip portion (Figs. 36a-b and [0154]- an imaging mini-scope, further comprising: a deflection band 3692 coupled to the flexible distal tip portion); and a first pull wire coupled to the deflection band (Figs. 36a-b [0156]- the catheter also includes a plurality of pull wires 3694 that extend through channels of the catheter body from the proximal end of the catheter past the deflecting band 3684); the first pull wire movable to facilitate deflecting the flexible distal tip portion in a first direction (Figs. 36a-b [0149]- one or more steering wires 3204 that cause the distal end 3180 of the catheter 3130 to deflect in one or more directions. at anchor points such that movement of the wires causes the distal end 3180 to deflect in a controllable manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Stefanchik to include the deflection band and pull wires of McWeeney. Thereby, enabling the endoscope of Stefanchik the benefit of optimal maneuverability in controlling the direction of the distal tip as desired by the operator. 
Regarding Claim 11, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach; the mini-scope assembly of claim 10, further comprising a second pull wire coupled to the deflection band, the second pull wire movable to facilitate deflecting the flexible distal tip portion in a second direction different than the first direction. 
However, in analogous art McWeeney teaches the mini-scope assembly of claim 10, further comprising a second pull wire (steering wires 3204) coupled to the deflection band, the distal end 3180) in a second direction different than the first direction (Figs. 36a-b [0149]- one or more steering wires (3204) that cause the distal end (3180) of the catheter (3130) to deflect in one or more directions. at anchor points such that movement of the wires causes the distal end (3180) to deflect in a controllable manner, a deflection actuator (74) coupled to each of the first pull wire and the second pull wire))
Regarding Claim 12, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach; the mini-scope assembly of claim 11, further comprising a handle coupled to the elongated body, the handle including a deflection actuator coupled to each of the first pull wire and the second pull wire.
However, in analogous art McWeeney teaches the mini-scope assembly of claim 11, further comprising a handle coupled to the elongated body, the handle including a deflection actuator coupled to each of the first pull wire and the second pull wire. (Fig. 1 [0106])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide system for use with an endoscope of Stefanchik to include the handle and deflection actuator of McWeeney. Thereby, enabling the guide system of Stefanchik the benefit of controlled deflection of the distal tip in a multitude of directions as desired by the operator. 
Regarding Claim 15, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach wherein the external surface of the elongated jacket is a hydrophilic external surface.
However, in analogous art McWeeney teaches an analogous device shown in (Fig. 2 [0084] - wherein the outer sleeve (58) (elongated jacket) can have a hydrophilic or silicon coating).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide system for use with an endoscope of Stefanchik to include the hydrophilic external surface of the elongated jacket of McWeeney. Thereby, creating a low-friction surface to ease the passage of devices in vivo [0084].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Patent No. US5217002A to Katsurada et al. (hereinafter Katsurada).

Regarding Claim 14, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach the mini-scope assembly of claim 1, wherein the flexible distal tip portion is removably coupled to the elongated body.
However, in analogous art Katsurada teaches the flexible distal tip portion (flexible tube element (10a) Fig. 1, Paragraph 2, Lines 62-65). The flexible distal tip portion (10a) being removably coupled to the elongated body (10b-10d) ( (flexible tube element (10a-10d), Fig. 5, Paragraph 4, Lines 20-23 (The short flexible tube elements (10a) to (10d), which are connected together, can be separated from each other by axially pulling them in the reverse direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongated body of Stefanchik and advantageous to include the removably coupled flexible tube element of Katsurada. Offering an attribute of adjustability to the insertion tube length, thereby accommodating a greater area of interest within a patient. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Publication No. US 20100069716 A1 to Chin et al. (hereinafter “Chin”).


Regarding Claim 16, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach a system, comprising: an access sheath having a first length and a channel extending along the first length from a distal end to a proximal end; a dilator disposable within channel and extendable at the distal end, the dilator comprising a passage coaxial with the channel; and the mini-scope assembly of claim 1 at least partially positionable in the passage.
However, in analogous art Chin teaches an access sheath (Outer Tube 230) having a first length and a channel (Fig. 11 [0045] - Outer Tube (230) comprising a slotted member (201) placed circumferentially within a pair of tubes (220, 230) respectively, sealed to one another at proximal and distal ends to form an annular space (225)). a dilator disposable within the channel and comprising a passage coaxial with the channel (Fig. 12[0045][0047]- upon pressurization of the annular space (225), the inner tube (220) is adapted to be forced into the spaces the slots (210) facing the radially outer part of the curve occupying these spaces and thereby resisting changes to the shape of the elongated introducer (201) by preventing adjacent slots (210) from being moved toward or away from one another lumen (250) extending through the sheath (200)); mini-scope assembly at least partially positionable in the passage.(Fig. 11 [0045]- Inserting the endoscope through a lumen (250) extending through the sheath (200)).
It would have been obvious for one of ordinary skill in the art before the effective filing 
The modified system of Stefanchik in view of Chin will hereinafter be referred to as modified Stefanchik.
Regarding Claim 17, Modified Stefanchik teaches the system of claim 16 and Stefanchik further discloses an endoscopic instrument, wherein a distal portion of the endoscopic instrument is positionable in the clasp of the clip.([0068]- Guide system (20) provides a convergence point (115) for a medical instrument (168) extending from an accessory (50)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Publication No. US 20100069716 A1 to Chin et al. (hereinafter “Chin”), in further view of U.S. Publication No. US20070173687A1 to Shima et al. (hereinafter Shima).
Regarding Claim 18, modified Stefanchik teaches the claimed invention as discussed above. However, modified Stefanchik does not expressly teach, the endoscopic instrument is selected from the group consisting of a retrieval basket, a laser, a safety wire, an irrigation device and a contrast agent delivery device.
However, in analogous art Shima teaches the endoscopic instrument ([0108] - basket forceps which are one type of useful forceps can securely grasp a large tissue or foreign substance, and are therefore very effective forceps for removal).
It would have been obvious for one of ordinary skill in the art before the effective filing .  

Claims 16 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US2004/0230095A1 to Stefanchik et al. (hereinafter “Stefanchik”), in view of U.S. Publication No. US20030236535A1 to Onuki et al. (hereinafter Onuki).


Regarding claim 16, Stefanchik discloses the mini-scope assembly of claim 1. However, Stefanchik does not expressly teach a system, comprising: an access sheath having a first length and a channel extending along the first length from a distal end to a proximal end; a dilator disposable within channel and extendable at the distal end, the dilator comprising a passage coaxial with the channel; and the mini-scope assembly of claim 1 at least partially positionable in the passage.
Onuki teaches an analogous endoscope assembly comprising an overtube (2, Figs. 30A,30B) including a proximal end sheath (109, i.e. access sheath) as well as intermediate and distal sheaths (110, 111, i.e. dilator) as shown in Figs. 30A,30B.  The overtube configured to   The intermediate sheath (110) comprises a side opening (8) adjacent needle lumens (23) within the proximal end sheath (109), wherein the side opening (8) is configured to allow tissue to be suctioned within the side opening (8) and punctured by needles (28) within needle lumens (23), Par. 358,418.  A proximal end of the intermediate sheath (110) is positioned within a distal end of the proximal end sheath (109) and the distal end sheath (111) is threadably attached to the intermediate sheath (110).  Additionally, the distal end sheath (111) comprises a valve (112) which comprises an airtight seal when an endoscope is not inserted therethrough and can open to allow an endoscope to extend beyond a distal end of the overtube (2), Par. 361, Figs. 30A-30B).  
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the endoscope assembly of Stefanchik with the overtube of Onuki providing a pathway into the digestive tract through which the endoscope can be inserted and enabling treating and/or repairing of the digestive tract under endoscopic imaging.
Regarding Claim 19,  Onuki teaches the dilator (Figs. 30A-30B [0358]- the side opening (8) intersecting the passage and wherein the access sheath further comprises an access sheath slit (slit (61) forming part of needle lumen (23) within the access sheath (109)) extending along a first length of the access sheath between a distal end and a proximal end (Figs. 29A,30B), wherein the access sheath slit intersects the channel and aligns with the longitudinal slit (Figs. 29A,30B illustrate the slit (61) would intersect the channel and align with the longitudinal slit).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nguyen US 2013/0110109 A1
Dubul US 2014/0188127 A1
Iyunni WO 2017/087491 A1
Watts US 2006/0149129 A1
Pasricha US 2003/0139752 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136.  The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Henderson can be reached on (571)270-1430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY KRISTINA POLANECKI/Examiner, Art Unit 4184         

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795